OMB APPROVAL OMB Number: 3235-0570 Expires:January 31, 2014 Estimated average burden hours per response: 20.6 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-05646 New Century Portfolios (Exact name of registrant as specified in charter) 100 William Street, Suite 200Wellesley, Massachusetts (Address of principal executive offices) (Zip code) Nicole M. Tremblay, Esq. Weston Financial Group, Inc.100 William Street, Suite 200Wellesley, MA 02481 (Name and address of agent for service) Registrant's telephone number, including area code:(781) 235-7055 Date of fiscal year end:October 31, 2013 Date of reporting period: April 30, 2013 Form N-CSR is to be used by management investment companies to file reports with the Commission not later than 10 days after the transmission to stockholders of any report that is required to be transmitted to stockholders under Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1). The Commission may use the information provided on Form N-CSR in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-CSR, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-CSR unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1. Reports to Stockholders. New Century Capital New Century Balanced New Century International New Century Alternative Strategies SEMI-ANNUAL REPORT Six Months Ended April 30, 2013 (Unaudited) 100 William Street, Suite 200, Wellesley MA 02481 781-239-0445 888-639-0102 Fax 781-237-1635 CONTENTS LETTER TO SHAREHOLDERS 2-5 NEW CENTURY PORTFOLIOS New Century Capital Portfolio Portfolio Information 6 Schedule of Investments 7-8 New Century Balanced Portfolio Portfolio Information 9 Schedule of Investments 10-11 New Century International Portfolio Portfolio Information 12 Schedule of Investments 13-14 New Century Alternative Strategies Portfolio Portfolio Information 15 Schedule of Investments 16-18 Statements of Assets and Liabilities 19 Statements of Operations 20 Statements of Changes in Net Assets 21-22 Financial Highlights 23-26 Notes to Financial Statements 27-36 About Your Portfolios’ Expenses 37-39 LETTER TO SHAREHOLDERS April 2013 Dear Fellow Shareholders: We are pleased to present our Semi-Annual Report for the six-month period ended April 30, 2013. This Report presents important financial information for each of the New Century Portfolios. We invite you to visit our website at www.newcenturyportfolios.com for additional information. In the six months since our fiscal year ended October 31, 2012, the S&P 500 Composite Index reached a record high as it surpassed the 2007 peak of 1565 during March of 2013. By April 2013, the S&P 500 Composite Index had increased 136% since the March 2009 credit crisis low. This is a great achievement and demonstrates that the buoyant result of the Fed’s quantitative easing was not confined to the U.S. Over the six months ended April 30, 2013, the MSCI EAFE Index gained 17%, outpacing the 14% gain for the S&P 500 Composite Index. Developed international countries created their own liquidity programs following the lead of the U.S. Federal Reserve System in response to their own crises. Liquidity programs were most notable in Europe and more recently in Japan. While the rousing statistics do not give an all-clear for self-sustaining global growth, there are signs that the central banks’ efforts have provided some economic stability. For example, the International Monetary Fund’s (“IMF”) October 2012 World Economic Outlook was entitled “Coping with High Debt and Sluggish Growth,” and in a marked improvement, the April 2013 edition was entitled “Hopes, Realities, and Risks.” These reports reference a global three-speed recovery with emerging markets, the U.S. and Europe in different stages of the economic cycle. In 2013, growth in the emerging markets and developing economies are forecasted by the IMF to reach 5.3%. While this is reasonable, it is less than the 7+% growth reached in 2007. The U.S. economy is regaining its footing; however it is only projected to grow a tepid 2.0% this year according to the IMF. Finally, the Euro-zone is in danger of slipping back into a recession and is projected to shrink by approximately -0.3%. While these are better projections compared to a few years ago, the U.S. Federal Reserve System is in a delicate position of deciding when to ease off the liquidity gas pedal. Central banks throughout the world remain vigilant for evidence of economic stability. One of the most important questions is how improving economies and the slowing of liquidity will affect interest rates. New Century Capital Portfolio (NCCPX) best captures our equity views. The New Century Capital Portfolio is distinguished from its benchmark, the S&P 500 Composite Index, by its exposure to international as well as mid- and small-cap investments. U.S. markets pulled back during partisan debate over the ballooning U.S. budget deficit leading up to the Presidential election on Nov 4th. Tax law changes that were anticipated to take place in 2013 were immediately worrisome. International markets held up better over the U.S. election period. In April, Japan (which comprises 21% of the MSCI EAFE index) embarked on a large quantitative easing program, and as a result, the Nikkei Index rose sharply that month. Further, the MSCI EAFE Index outperformed the S&P 500 Composite Index over the past six months. Thus, Capital Portfolio’s exposure to developed international markets benefited the Portfolio’s performance. Back home, U.S. markets were resilient and staged a relief rally shortly after the U.S. President Election. The rally 2 continued almost uninterrupted through the end of April. As is typical during market rallies, funds with higher beta elements were better performers. U.S. mid-cap stocks, as represented by the Russell Mid-Cap Index, rose 19%, and small-cap stocks, as represented by the Russell 2000 Index, increased 17%. These numbers outpaced the large-cap Russell Top 200 Index which gained 13% and as a result, the Portfolio’s mid- and small-cap exposure added to the Portfolio’s overall performance. Despite the success of international and smaller cap domestic equity areas, the Capital Portfolio underperformed the Morningstar Large Blend Category and the S&P 500 Composite Index. Over the six month period ended April 30, 2013, the Capital Portfolio returned 12.7% while both the Morningstar Large Blend Category and the S&P 500 Composite Index returned 14.4%. Certain sector exposure served as a drag on performance, as soft global demand hampered the performance of commodities such as energy, natural resources and gold. Although emerging markets investments faired poorly during the period, we still favor emerging markets exposure given the outsized growth prospects compared to developed markets. On a risk-adjusted basis, the Capital Portfolio performed in-line with its peers. We should mention that New Century Opportunistic Portfolio was merged into the Capital Portfolio on February 28, 2013. As such, New Century portfolio managers continue to evaluate the underlying holdings of the Capital Portfolio post-merger. A noteworthy shift in the Capital Portfolio was the reduction of the Large Growth allocation in favor of Large Value, bringing the investment style more closely in line with the Morningstar Large Blend Category. New Century International Portfolio (NCFPX) expands our equity view to different countries around the world. The benchmark for this Portfolio is the MSCI EAFE Index (Europe, Australasia and Far East), which importantly excludes the Americas and certain Emerging Markets in which the Portfolio invests. We believe that China’s soft landing will allow for accelerated growth in 2013 and beyond, and that Latin America should benefit as one of China’s primary trading partners. Accordingly, a Latin American (primarily Brazilian) economic recovery is anticipated. Mexico should benefit from the improving U.S. conditions and most recently, President Enrique Pena Nieto signed a production pact to take advantage of the country’s proximity to the U.S., compared to a distant China. Canada has typically served two primary functions within the Portfolio: exposure to natural resources and stability during a period where risk-off may prevail. Over the past six months ended April 30, 2013, the Americas have been detractors to the Portfolio’s performance, trading in line with a poor commodities environment. The Portfolio’s emerging markets exposure was also detractive over this period. The MSCI Emerging Markets Index gained 6% compared to the MSCI EAFE Index 17% return. While we still believe in these themes on a longer-term basis, we have been trimming opportunistically and investing proceeds into Japan which seems to be turning a corner, and into selective active managers. We believe active management may experience a resurgence after the lengthy beta-driven market rally. Over the past six months ended April 30, 2013, NCFPX returned 12.6% compared to the MSCI EAFE Index 16.9% and the Morningstar Foreign Large Blend Category’s 14% return. 3 New Century Balanced Portfolio (NCIPX) combines our equity and fixed income views. At the highest level, the Portfolio has a bias to equity vs. fixed income, as the prospects for improving economies and the potential affect on rising interest rates does not bode well for bonds. NCIPX allocates roughly 2/3rds of the Portfolio to equities, which is in line with a 50%-70% range for its peers in the Morningstar Moderate Allocation Category. Among global equity markets, the U.S. is still favored vs. Developed International and Emerging Markets. Domestic equities continue to benefit from pent-up demand, strong corporate and consumer balance sheets, and reasonable valuations, but allocations may slowly shift as economic improvement spreads overseas. Within the U.S., the Portfolio is overweight large-cap vs. small-cap, as the former presents better value, particularly in the growth camp. Importantly, some of our sector funds have been rationalized in favor of retaining actively managed diversified holdings. Against a softening backdrop for fixed income, the Portfolio has been diversifying from core intermediate-term domestic fixed income to satellite convictions such as lower volatility multi-sector bonds, and floating rate and opportunistic funds. Over the past six months ended April 30, 2013, NCIPX has slightly outperformed its peers, returning 9.3% vs. 9.1% for the Morningstar Moderate Allocation Category. Given the strong returns of equity markets over the six month period ended April 30, 2013, as well as declining prospects for fixed income, New Century Alternatives Strategies Portfolio (NCHPX) has continued its theme of protecting the Portfolio against rising volatility. For the six month period ended April 30, 2013, the Portfolio returned 5.34% as compared to the Barclay’s U.S. Intermediate Government/Credit Bond Index return of 1.09% and the Morningstar Multialternative Category return of 2.84%. New Century portfolio managers scaled back exposure to more volatile investments, and investments with higher correlations to equity markets. This has included eliminating exposure to the volatile and often highly correlated Deep Value/Distressed category and selective selling of closed-end funds where the discount to NAV had significantly closed. The allocation to Global Macro fund holdings with high equities exposure was reduced in favor of the Long/Short and Managed Futures categories. Within the Fixed Income category, management continued to maintain shorter durations to protect against rising interest rates and exposure to high-yield bonds were reduced as credit spreads narrowed. Further, a multi-sector bond fund was added to the Portfolio to provide alpha and yield. In 2012, the Portfolio marked its 10-year anniversary. While many other funds have recently entered the alternative space, the New Century Alternative Strategies Portfolio has provided a diversified and actively managed solution to investing in alternative strategies for over a decade. We started this letter by citing some strong performance numbers from equities markets and outlined some strategies that take advantage of a mature trend. Uncertainties that favored beta-driven investing are abating and we are awaiting possible changes to interest rates and a potential short-term resting period for stocks. The S&P 500 Composite Index is one of the ten leading U.S. economic indicators and its performance over the past six months tells us that the worst of the credit crisis may be behind us. New Century Portfolios appreciates your business and your confidence in our risk-adjusted, diversified and long-term approach. We thank you for your commitment and trust in New Century Portfolios as we face market challenges and opportunities. 4 Sincerely, Nicole M. Tremblay, Esq. President, CEO Susan K. Arnold Portfolio Manager Andre M. Fernandes Portfolio Manager Ronald A. Sugameli Portfolio Manager Investors should take into consideration the investment objectives, risks, charges and expenses of the New Century Portfolios carefully before investing. The prospectus contains these details and other information and should be read carefully before investing. Principal value of an investment will fluctuate and shares when redeemed may be worth more or less than your original investment. Past performance is not indicative of future results. Portfolio and opinions expressed herein are subject to change. 5 NEW CENTURY CAPITAL PORTFOLIO PORTFOLIO INFORMATION April 30, 2013 (Unaudited) Asset Allocation (% of Net Assets) Top Ten Long-Term Holdings Security Description % of Net Assets iShares S&P 500 Growth Index Fund 7.5% Wells Fargo Advantage Growth Fund - Administrator Class 6.3% iShares Core S&P 500 ETF 6.2% Vanguard Dividend Growth Fund - Investor Shares 6.1% MFS Growth Fund - Class I 6.0% BlackRock Equity Dividend Fund - Institutional Shares 5.6% Vanguard 500 Index Fund - Investor Shares 4.7% iShares S&P 500 Value Index Fund 4.2% iShares Dow Jones U.S. Energy Sector Index Fund 3.8% iShares Russell 1000 Index Fund 3.3% 6 NEW CENTURY CAPITAL PORTFOLIO SCHEDULE OF INVESTMENTS April 30, 2013 (Unaudited) INVESTMENT COMPANIES — 99.1% Shares Value Large-Cap Funds — 64.1% American Funds AMCAP Fund - Class A $ BlackRock Equity Dividend Fund - Institutional Shares Columbia Dividend Opportunity Fund - Class A Fidelity Strategic Dividend & Income Fund Gabelli Asset Fund (The) - Class I iShares Core S&P 500 ETF (a) iShares Russell 1000 Index Fund (a) iShares Russell 1000 Value Index Fund (a) iShares S&P 500 Growth Index Fund (a) iShares S&P 500 Value Index Fund (a) MFS Growth Fund - Class I (b) Putnam Equity Income - Class Y Vanguard 500 Index Fund - Investor Shares Vanguard Dividend Growth Fund - Investor Shares Wells Fargo Advantage Growth Fund - Administrator Class (b) Sector Funds — 14.7% Fidelity Select Health Care Portfolio Fidelity Select Utilities Growth Portfolio iShares Dow Jones U.S. Energy Sector Index Fund (a) iShares S&P North American Natural Resources Index Fund (a) PowerShares Dynamic Pharmaceuticals Portfolio (a) SPDR Gold Trust (a) (b) (c) Technology Select Sector SPDR Fund (a) International Funds — 9.3% Aberdeen Emerging Markets Fund - Institutional Class Harding, Loevner International Equity Portfolio - Institutional Class iShares MSCI Emerging Markets Index Fund (a) Oppenheimer Developing Markets Fund - Class Y Oppenheimer International Growth Fund - Class Y Wells Fargo Advantage Intrinsic World Equity Fund - Administrator Class Mid-Cap Funds — 6.7% iShares S&P MidCap 400 Growth Index Fund (a) iShares S&P MidCap 400 Value Index Fund (a) SPDR S&P MidCap rust (a) See accompanying notes to financial statements. 7 NEW CENTURY CAPITAL PORTFOLIO SCHEDULE OF INVESTMENTS (Continued) INVESTMENT COMPANIES — 99.1% (Continued) Shares Value Small-Cap Funds — 4.3% Gabelli Small Cap Growth Fund (The) - Class I $ iShares S&P SmallCap 600 Growth Index Fund (a) iShares S&P SmallCap 600 Value Index Fund (a) Total Investment Companies (Cost $73,439,728) $ MONEY MARKET FUNDS — 1.0% Shares Value Invesco STIT-STIC Prime Portfolio (The) - Institutional Class, 0.09% (d) (Cost $1,051,006) $ Total Investments at Value — 100.1% (Cost $74,490,734) $ Liabilities in Excess of Other Assets — (0.1%) ) Net Assets — 100.0% $ (a) Exchange-traded fund. (b) Non-income producing security. (c) For federal income tax purposes, structured as a grantor trust. (d) The rate shown is the 7-day effective yield as of April 30, 2013. See accompanying notes to financial statements. 8 NEW CENTURY BALANCED PORTFOLIO PORTFOLIO INFORMATION April 30, 2013 (Unaudited) Asset Allocation (% of Net Assets) Top Ten Long-Term Holdings Security Description % of Net Assets Loomis Sayles Bond Fund - Institutional Class 8.0% First Eagle Global Fund - Class A 7.2% iShares Core S&P 500 ETF 7.0% Templeton Global Bond Fund - Class A 6.1% iShares Dow Jones U.S. Energy Sector Index Fund 5.8% Harding, Loevner International Equity Portfolio - Institutional Class 5.6% SPDR S&P MidCap rust 5.5% Dodge & Cox Income Fund 5.4% Wells Fargo Advantage Growth Fund - Investor Class 5.4% American Funds AMCAP Fund - Class A 4.3% 9 NEW CENTURY BALANCED PORTFOLIO SCHEDULE OF INVESTMENTS April 30, 2013 (Unaudited) INVESTMENT COMPANIES — 98.9% Shares Value Large-Cap Funds — 23.7% American Funds AMCAP Fund - Class A $ iShares Core S&P 500 ETF (a) iShares Russell 1000 Growth Index Fund (a) iShares Russell 1000 Value Index Fund (a) Vanguard Dividend Appreciation ETF (a) Wells Fargo Advantage Growth Fund - Investor Class (b) Fixed Income/Multi-Sector Bond Funds — 21.0% Dodge & Cox Income Fund DoubleLine Total Return Bond Fund - Class I Loomis Sayles Bond Fund - Institutional Class PIMCO Income Fund - Institutional Class Vanguard Intermediate-Term Investment-Grade Fund - Admiral Shares Sector Funds — 16.0% Consumer Staples Select Sector SPDR Fund (a) Fidelity Select Health Care Portfolio Fidelity Select Utilities Growth Portfolio iShares Dow Jones U.S. Energy Sector Index Fund (a) Oppenheimer MLP Select 40 Fund - Institutional Class SPDR Gold Trust (a) (b) (c) International Funds — 12.8% First Eagle Global Fund - Class A Harding, Loevner International Equity Portfolio - Institutional Class Worldwide Bond Funds — 8.6% Loomis Sayles Global Bond Fund - Institutional Class Templeton Global Bond Fund - Class A Mid-Cap Funds — 5.5% SPDR S&P MidCap rust (a) High Yield Bond Funds — 4.8% Loomis Sayles Institutional High Income Fund Oppenheimer Senior Floating Rate Fund - Class A Small-Cap Funds — 4.0% iShares S&P SmallCap 600 Growth Index Fund (a) iShares S&P SmallCap 600 Value Index Fund (a) See accompanying notes to financial statements. 10 NEW CENTURY BALANCED PORTFOLIO SCHEDULE OF INVESTMENTS (Continued) INVESTMENT COMPANIES — 98.9% (Continued) Shares Value Convertible Bond Funds — 2.5% Allianz AGIC Convertible Fund - Institutional Shares $ Total Investment Companies (Cost $52,443,206) $ MONEY MARKET FUNDS — 1.2% Shares Value Invesco STIT-STIC Prime Portfolio (The) - Institutional Class, 0.09% (d) (Cost $799,762) $ Total Investments at Value — 100.1% (Cost $53,242,968) $ Liabilities in Excess of Other Assets — (0.1%) ) Net Assets — 100.0% $ (a) Exchange-traded fund. (b) Non-income producing security. (c) For federal income tax purposes, structured as a grantor trust. (d) The rate shown is the 7-day effective yield as of April 30, 2013. See accompanying notes to financial statements. 11 NEW CENTURY INTERNATIONAL PORTFOLIO PORTFOLIO INFORMATION April 30, 2013 (Unaudited) Asset Allocation (% of Net Assets) Top Ten Long-Term Holdings Security Description % of Net Assets iShares MSCI Germany Index Fund 6.2% Matthews Pacific Tiger Fund - Class I 6.0% Harding, Loevner International Equity Portfolio- Institutional Class 5.6% iShares MSCI Switzerland Index Fund 5.1% ProShares Ultra MSCI Japan 4.8% iShares MSCI Australia Index Fund 4.8% iShares MSCI United Kingdom Index Fund 4.7% Vanguard MSCI Europe ETF 4.5% Fidelity Canada Fund 4.5% Franklin Mutual European Fund - Class A 4.4% 12 NEW CENTURY INTERNATIONAL PORTFOLIO SCHEDULE OF INVESTMENTS April 30, 2013 (Unaudited) INVESTMENT COMPANIES — 99.2% Shares Value Europe Funds — 30.1% Columbia European Equity Fund - Class A $ Franklin Mutual European Fund - Class A iShares MSCI Germany Index Fund (a) iShares MSCI Sweden Index Fund (a) iShares MSCI Switzerland Index Fund (a) iShares MSCI United Kingdom Index Fund (a) Vanguard MSCI Europe ETF (a) Diversified Funds — 28.5% Columbia Acorn International Select Fund - Class A Harbor International Fund - Institutional Class Harding, Loevner International Equity Portfolio - Institutional Class iShares MSCI EAFE Growth Index Fund (a) iShares MSCI EAFE Index Fund (a) iShares MSCI EAFE Value Index Fund (a) iShares S&P Global Energy Sector Index Fund (a) MFS International Value Fund - Class I Oakmark International Fund - Class I Oppenheimer International Growth Fund - Class Y Templeton Institutional Funds - Foreign Smaller Companies Series Asia/Pacific Funds — 24.4% Fidelity Japan Fund iShares FTSE/Xinhua China 25 Index Fund (a) iShares MSCI Australia Index Fund (a) iShares MSCI Pacific ex-Japan Index Fund (a) Matthews Pacific Tiger Fund - Class I ProShares Ultra MSCI Japan (a) (b) Americas Funds — 11.5% Fidelity Canada Fund iShares MSCI Canada Index Fund (a) iShares MSCI Mexico Investable Market Index Fund (a) iShares S&P Latin America 40 Index Fund (a) Emerging Markets Funds — 4.7% iShares MSCI Emerging Markets Index Fund (a) Vanguard MSCI Emerging Markets ETF (a) Total Investment Companies (Cost $41,040,672) $ See accompanying notes to financial statements. 13 NEW CENTURY INTERNATIONAL PORTFOLIO SCHEDULE OF INVESTMENTS (Continued) MONEY MARKET FUNDS — 0.9% Shares Value Invesco STIT-STIC Prime Portfolio (The) - Institutional Class, 0.09% (c) (Cost $593,416) $ Total Investments at Value — 100.1% (Cost $41,634,088) $ Liabilities in Excess of Other Assets — (0.1%) ) Net Assets — 100.0% $ (a) Exchange-traded fund. (b) Non-income producing security. (c) The rate shown is the 7-day effective yield as of April 30, 2013. See accompanying notes to financial statements. 14 NEW CENTURY ALTERNATIVE STRATEGIES PORTFOLIO PORTFOLIO INFORMATION April 30, 2013 (Unaudited) Asset Allocation (% of Net Assets) Top Ten Long-Term Holdings Security Description % of Net Assets Touchstone Merger Arbitrage Fund - Institutional Shares 6.9% MainStay Marketfield Fund - Class I 6.2% Calamos Market Neutral Income Fund - Class A 5.4% First Eagle Global Fund - Class A 4.9% FPA Crescent Fund 4.7% Wasatch Long/Short Fund 4.3% ING Global Real Estate Fund - Class I 4.3% TFS Market Neutral Fund 3.9% Berwyn Income Fund 3.8% Templeton Global Bond Fund - Class A 3.7% 15 NEW CENTURY ALTERNATIVE STRATEGIES PORTFOLIO SCHEDULE OF INVESTMENTS April 30, 2013 (Unaudited) INVESTMENT COMPANIES — 94.0% Shares Value Long/Short Equity Funds — 19.1% BlackRock Emerging Markets Long/Short Equity Fund - Institutional Shares $ MainStay Marketfield Fund - Class I (b) TFS Market Neutral Fund (b) Wasatch Long/Short Fund (b) Weitz Partners III Opportunity Fund - Institutional Class (b) Arbitrage Funds — 15.8% Arbitrage Fund (The) - Class I Calamos Market Neutral Income Fund - Class A Merger Fund (The) Touchstone Merger Arbitrage Fund - Institutional Shares Global Macro Funds — 14.9% BlackRock Global Allocation Fund - Class A First Eagle Global Fund - Class A Ivy Asset Strategy Fund - Class A John Hancock Global Absolute Return Strategies Fund - Class I Mutual Global Discovery Fund - Class Z High Yield/Fixed Income Funds — 11.7% DoubleLine Total Return Bond Fund - Class I Forward Credit Analysis Long/Short Fund - Institutional Class Ivy High Income Fund - Class A PIMCO Income Fund - Institutional Class Templeton Global Bond Fund - Class A Asset Allocation Funds — 8.5% Berwyn Income Fund FPA Crescent Fund Real Estate Funds — 7.8% ING Global Real Estate Fund - Class I Vanguard REIT ETF (a) Natural Resources Funds — 7.7% Market Vectors Gold Miners ETF (a) Oppenheimer MLP Select 40 Fund - Institutional Class PIMCO CommodityRealReturn Strategy Fund - Class A RS Global Natural Resources Fund - Class A (b) SPDR Gold Trust (a) (b) (c) Tortoise MLP & Pipeline Fund - Institutional Class See accompanying notes to financial statements. 16 NEW CENTURY ALTERNATIVE STRATEGIES PORTFOLIO SCHEDULE OF INVESTMENTS (Continued) INVESTMENT COMPANIES — 94.0% (Continued) Shares Value Natural Resources Funds — 7.7% (Continued) Vanguard Precious Metals and Mining Fund - Investor Shares $ Managed Futures Funds — 5.6% 361 Managed Futures Strategy Fund - Class I (b) MutualHedge Frontier Legends Fund - Class I (b) Option Hedged Funds — 2.9% BlackRock Enhanced Equity Dividend Trust (d) Eaton Vance Enhanced Equity Income Fund II (d) Gateway Fund - Class A Total Investment Companies (Cost $101,045,668) $ STRUCTURED NOTES — 3.8% Par Value Value JPMorgan Chase & Co., Return Note Linked to JPMorgan ETF Efficiente 5 PR Index, due 06/23/2014 $ $ JPMorgan Chase & Co., Return Note Linked to the JPMorgan Strategic Volatility Dynamic Index (Series 1), due 09/30/2014 (b) RBC Capital Markets, Absolute Return Barrier Equity Security Linked Note, due 05/15/2014 (b) Total Structured Notes (Cost $4,600,000) $ See accompanying notes to financial statements. 17 NEW CENTURY ALTERNATIVE STRATEGIES PORTFOLIO SCHEDULE OF INVESTMENTS (Continued) MONEY MARKET FUNDS — 2.2% Shares Value Invesco STIT-STIC Prime Portfolio (The) - Institutional Class, 0.09% (e) (Cost $2,766,172) $ Total Investments at Value — 100.0% (Cost $108,411,840) $ Liabilities in Excess of Other Assets — (0.0%) (f) ) Net Assets — 100.0% $ (a) Exchange-traded fund. (b) Non-income producing security. (c) For federal income tax purposes, structured as a grantor trust. (d) Closed-end fund. (e) The rate shown is the 7-day effective yield as of April 30, 2013. (f) Percentage rounds to greater than (0.1%). See accompanying notes to financial statements. 18 NEW CENTURY PORTFOLIOS STATEMENTS OF ASSETS AND LIABILITIES April 30, 2013 (Unaudited) New Century Capital Portfolio New Century Balanced Portfolio New Century International Portfolio New Century Alternative Strategies Portfolio ASSETS Investments in securities: At acquisition cost $ At value (Note 1A) $ Dividends receivable 47 44 Receivable for capital shares sold — Other assets TOTAL ASSETS LIABILITIES Payable for investment securities purchased — — Payable for capital shares redeemed — 99 Payable to Adviser (Note 2) Payable to Distributor (Note 3) Other accrued expenses and liabilities TOTAL LIABILITIES NET ASSETS $ Net assets consist of: Paid-in capital $ Accumulated undistributed (overdistributed) net investment income ) Accumulated net realized gains (losses) on investments ) ) Net unrealized appreciation on investments Net assets $ Shares of beneficial interest outstanding (unlimited number of shares authorized, no par value) Net asset value, offering price and redemption price per share (a) $ (a) Redemption price may differ from the net asset value per share depending upon the length of time held (Note 1B). See accompanying notes to financial statements. 19 NEW CENTURY PORTFOLIOS STATEMENTS OF OPERATIONS For the Six Months Ended April 30, 2013 (Unaudited) New Century Capital Portfolio New Century Balanced Portfolio New Century International Portfolio New Century Alternative Strategies Portfolio INVESTMENT INCOME Dividends $ Interest — — — Total investment income EXPENSES Investment advisory fees (Note 2) Distribution costs (Note 3) Accounting fees Administration fees (Note 2) Legal and audit fees Trustees’ fees and expenses (Note 2) Transfer agent fees Custody and bank service fees Postage & supplies Insurance expense Other expenses Total expenses NET INVESTMENT INCOME REALIZED AND UNREALIZED GAINS ON INVESTMENTS Net realized gains on investments Capital gain distributions from regulated investment companies Net change in unrealized appreciation (depreciation) on investments NET REALIZED AND UNREALIZED GAINS ON INVESTMENTS NET INCREASE IN NET ASSETS FROM OPERATIONS $ See accompanying notes to financial statements. 20 NEW CENTURY PORTFOLIOS STATEMENTS OF CHANGES IN NET ASSETS New Century Capital Portfolio New Century Balanced Portfolio Six Months Ended April 30, 2013 (Unaudited) Year Ended October 31, Six Months Ended April 30, 2013 (Unaudited) Year Ended October 31, FROM OPERATIONS Net investment income (loss) $ $ ) $ $ Net realized gains from security transactions Capital gain distributions from regulated investment companies Net change in unrealized appreciation (depreciation) on investments Net increase in net assets from operations DISTRIBUTIONS TO SHAREHOLDERS From net investment income (Note 1E) — — ) ) From net realized gains on security transactions (Note 1E) ) ) — — Decrease in net assets from distributions to shareholders ) FROM CAPITAL SHARE TRANSACTIONS Net assets received in conjunction with fund merger (Note 1) — — — Proceeds from shares sold Proceeds from redemption fees collected (Note 1B) — 1 Net asset value of shares issued in reinvestment of distributions to shareholders Payments for shares redeemed ) Net increase (decrease) in net assets from capital share transactions ) ) ) TOTAL INCREASE (DECREASE) IN NET ASSETS ) NET ASSETS Beginning of period End of period $ ACCUMULATED UNDISTRIBUTED NET INVESTMENT INCOME (LOSS) $ $ ) $ $ CAPITAL SHARE ACTIVITY Shares issued in conjunction with fund merger (Note 1) — — — Shares sold Shares reinvested Shares redeemed ) Net increase (decrease) in shares outstanding ) ) ) Shares outstanding, beginning of period Shares outstanding, end of period See accompanying notes to financial statements. 21 NEW CENTURY PORTFOLIOS STATEMENTS OF CHANGES IN NET ASSETS New Century International Portfolio New Century Alternative Strategies Portfolio Six Months Ended April 30, 2013 (Unaudited) Year Ended October 31, Six Months Ended April 30, 2013 (Unaudited) Year Ended October 31, FROM OPERATIONS Net investment income $ Net realized gains from security transactions Capital gain distributions from regulated investment companies Net change in unrealized appreciation (depreciation) on investments Net increase in net assets from operations DISTRIBUTIONS TO SHAREHOLDERS From net investment income (Note 1E) FROM CAPITAL SHARE TRANSACTIONS Proceeds from shares sold Proceeds from redemption fees collected (Note 1B) 2 Net asset value of shares issued in reinvestment of distributions to shareholders Payments for shares redeemed ) Net increase (decrease) in net assets from capital share transactions ) ) ) TOTAL INCREASE (DECREASE) IN NET ASSETS ) NET ASSETS Beginning of period End of period $ ACCUMULATED UNDISTRIBUTED (OVERDISTRIBUTED) NET INVESTMENT INCOME $ $ $ ) $ ) CAPITAL SHARE ACTIVITY Shares sold Shares reinvested Shares redeemed ) Net increase (decrease) in shares outstanding ) ) ) Shares outstanding, beginning of period Shares outstanding, end of period See accompanying notes to financial statements. 22 NEW CENTURY CAPITAL PORTFOLIO FINANCIAL HIGHLIGHTS Selected Per Share Data and Ratios for a Share Outstanding Throughout Each Period Six Months Ended April 30, Years Ended October 31, (Unaudited) PER SHARE OPERATING PERFORMANCE Net asset value, beginning of period $ Income (loss) from investment operations: Net investment income (loss) Net realized and unrealized gains (losses) on investments ) Total from investment operations ) Less distributions: Distributions from net investment income — — — ) ) ) Distributions from net realized gains ) ) — — — ) Total distributions ) ) — ) ) ) Proceeds from redemption fees collected (a) — — (a) (a) (a) Net asset value, end of period $ TOTAL RETURN (b) 12.67% (c) 9.57% 4.54% 16.47% 13.05% (40.06% ) RATIOS/SUPPLEMENTAL DATA Net assets, end of period (000’s) $ Ratio of expenses to average net assets (d) 1.45% (f) 1.46% 1.42% 1.40% 1.41% 1.29% Ratio of net investment income (loss) to average net assets (d) (e) 0.28% (f) (0.05%
